UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1651



RODNEY SALOMON,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-040-919)


Submitted:   October 31, 2006            Decided:   November 29, 2006


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Rodney Salomon, Petitioner Pro Se. Michele Yvette Francis Sarko, M.
Jocelyn Lopez Wright, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Rodney Salomon, a native and citizen of Haiti, petitions

for review of an order of the Board of Immigration Appeals (Board)

affirming     without     opinion    the   Immigration       Judge’s   denial   of

deferral of removal under the Convention Against Torture.                 Salomon

first contends that the Board erred in denying his appeal without

explicitly considering his challenge to the denial of deferral of

removal.    Construing this as a due process challenge, we find it to

be without merit.         See Blanco de Belbruno v. Ashcroft, 362 F.3d

272,    280-83    (4th    Cir.    2004).        Next,   Salomon    disputes     the

Immigration Judge’s finding that he does not qualify for deferral

of removal.      Because Salomon is an aggravated felon, we conclude

that we are without jurisdiction to review this claim.                      See 8

U.S.C.A. § 1252(a)(2)(C) (West 2005).

              We accordingly deny in part and dismiss in part the

petition for review.           We dispense with oral argument because the

facts   and    legal     contentions    are     adequately    presented    in   the

materials     before     the    court   and     argument   would   not    aid   the

decisional process.



                                                        PETITION DENIED IN PART
                                                          AND DISMISSED IN PART




                                        - 2 -